J-S08028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER ROBERT WILLIAMS                :
                                               :
                       Appellant               :   No. 1124 MDA 2021

          Appeal from the Judgment of Sentence Entered July 22, 2021
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0000710-2020


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:                          FILED: APRIL 12, 2022

        Appellant Christopher Robert Williams appeals from the judgment of

sentence imposed after he pled guilty to multiple counts of dissemination of

child pornography and possession of child pornography.1 Appellant’s counsel

(Counsel) has filed a petition to withdraw and an Anders/Santiago2 brief.

We grant Counsel’s request to withdraw and affirm.

        The trial court summarized the procedural history as follows:

        This matter arises from an information filed by the Luzerne County
        District Attorney against [Appellant] on May 22, 2020. [Appellant]
        was charged with 350 counts of dissemination of child
        pornography and 350 counts of child pornography [and ten counts
        of criminal use of communications facility, 18 Pa.C.S. § 7512(a)].


____________________________________________


1   18 Pa.C.S. §§ 6312(c) and 6312(d), respectively.

2Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
J-S08028-22


        On September 8, 2020, [Appellant] entered a guilty plea to the
        700 [child pornography] counts contained in the information [and
        the Commonwealth withdrew the ten counts of criminal use of
        communication facility]. After an assessment was completed by
        the Sexual Offender Assessment Board [(SOAB)], sentencing
        occurred on July 22, 2021. [Appellant] received a sentence of 12
        to 24 months on counts one through twelve to be served
        consecutively. He also received 12 to 24 months on counts
        thirteen through seven hundred to be served concurrent with
        count twelve. The total aggregate sentence was 144 to 288
        months [with credit for time served].

Trial Ct. Op., 10/13/21, at 1 (formatting altered).

        We add that at sentencing, the trial court admitted into evidence the

report of SOAB member Paula Brust. N.T. Sentencing Hr’g, 7/22/21, at 3.

Appellant and the Commonwealth stipulated that if Brust were to testify, she

would testify consistently with her report.    Id.    Based on the information

contained in the SOAB report, the trial court determined that Appellant was a

sexually violent predator (SVP). Id. at 6.

        Appellant did not file a post-sentence motion. Appellant filed a timely

notice of appeal. Both Appellant and the trial court complied with Pa.R.A.P.

1925.

        In the Anders/Santiago brief, Counsel identifies the following issue:

        Did the Commonwealth present sufficient evidence to support the
        designation of the Appellant as a sexually violent predator?

Anders/Santiago Brief at 2.

        “When faced with a purported Anders brief, this Court may not review

the merits of any possible underlying issues without first examining counsel’s

request to withdraw.” Commonwealth v. Wimbush, 951 A.2d 379, 382 (Pa.

                                      -2-
J-S08028-22



Super. 2008) (citation omitted).    Counsel must comply with the technical

requirements for petitioning to withdraw by (1) filing a petition for leave to

withdraw stating that after making a conscientious examination of the record,

counsel has determined that the appeal would be frivolous; (2) providing a

copy of the brief to the appellant; and (3) advising the appellant that he has

the right to retain private counsel, proceed pro se, or raise additional

arguments that the appellant considers worthy of the court’s attention. See

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en

banc).

      Additionally, counsel must file a brief that meets the requirements

established by the Pennsylvania Supreme Court in Santiago, namely:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      “Once counsel has satisfied the above requirements, it is then this

Court’s duty to conduct its own review of the trial court’s proceedings and

render an independent judgment as to whether the appeal is, in fact, wholly

frivolous.” Goodwin, 928 A.2d at 291 (citation omitted). This includes “an

independent review of the record to discern if there are any additional, non-

frivolous issues overlooked by counsel.” Commonwealth v. Flowers, 113

                                     -3-
J-S08028-22



A.3d 1246, 1250 (Pa. Super. 2015) (citation and footnote omitted); accord

Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super. 2018) (en

banc).

        Here, Counsel has complied with the procedural requirements for

seeking withdrawal by filing a petition to withdraw, sending Appellant a letter

explaining his appellate rights, and supplying Appellant with a copy of the

Anders/Santiago brief.3           See Goodwin, 928 A.2d at 290.             Moreover,

Counsel’s Anders/Santiago brief complies with the requirements of

Santiago. Counsel includes a summary of the relevant factual and procedural

history, refers to the portions of the record that could arguably support

Appellant’s claim, and sets forth the conclusion that the appeal is frivolous.

See Santiago, 978 A.2d at 361. Accordingly, we conclude that Counsel has

met the technical requirements of Anders and Santiago, and we will proceed

to address the issues raised in Counsel’s Anders/Santiago brief.

                                 SVP Determination

        In the Anders/Santiago brief, Counsel identifies Appellant’s challenge

to    the   sufficiency   of   the    evidence    classifying   Appellant   as   SVP.4

Anders/Santiago Brief at 8-11.                 Appellant contends that there was

insufficient evidence to establish “his likelihood of re-offending and any
____________________________________________


3   Appellant did not file a response to Counsel’s petition to withdraw.

4 We note that although Appellant did not file a post-trial motion, that does
not result in waiver of his challenge to the sufficiency of the evidence
supporting an SVP designation. See Commonwealth v. Fuentes, 991 A.2d
935, 941 n.4 (Pa. Super. 2010) (en banc).

                                           -4-
J-S08028-22



predation” and that Brust’s report “did not support a finding that Appellant

was either engaged in predatory behavior or likely to re-offend and he was

amenable to treatment.” Id. at 8, 11. Appellant contends that the large gap

in time between his prior offense and the instant offenses does not

demonstrate that he has a “recidivist character.” Id. at 11.

      On this record, SOAB member Brust considered the fourteen factors

provided in 42 Pa.C.S. § 9799.24 to support the SOAB report’s finding that

Appellant was a sexually violent predator. Further, Brust found that Appellant

possessed mental abnormalities including pedophilia disorder that presented

the risk of him reoffending and predation. The trial court found Brust’s SOAB

report credible. See Trial Ct. Op. at 2-3; see also N.T. Sentencing Hr’g at 6.

Further, Counsel explains that Appellant’s claim is frivolous because there is

no requirement that a particular number of the statutory factors must be

present for a trial court to find that an individual is a sexually violent predator.

Id. at 14. Counsel states that after conscientious review of the record, he

cannot locate anything demonstrating that the trial court abused its discretion

in accepting the SOAB report as credible or that the evidence did not support

the trial court’s conclusion. Id. at 15.

      This Court has previously held that:

      The determination of a defendant’s SVP status may only be made
      following an assessment by the [SOAB] . . . and hearing before
      the trial court. In order to affirm an SVP designation, we, as a
      reviewing court, must be able to conclude that the fact-finder
      found clear and convincing evidence that the individual is a
      sexually violent predator. As with any sufficiency of the evidence
      claim, we view all evidence and [the] reasonable inferences

                                       -5-
J-S08028-22


      therefrom in the light most favorable to the Commonwealth. We
      will reverse the trial court’s determination of SVP status only if the
      Commonwealth has not presented clear and convincing evidence
      that each element of the statute has been satisfied.

      The standard of proof governing the determination of SVP status,
      i.e., “clear and convincing evidence,” has been described as an
      “intermediate” test, which is more exacting than a preponderance
      of the evidence test, but less exacting than proof beyond a
      reasonable doubt.

      The clear and convincing standard requires evidence that is so
      clear, direct, weighty, and convincing as to enable the trier of fact
      to come to a clear conviction, without hesitancy, of the truth of
      the precise facts in issue.

Commonwealth v. Morgan, 16 A.3d 1165, 1168 (Pa. Super. 2011) (citation

omitted). In reviewing an SVP determination, this Court may not re-weigh

the factors relied on by the fact-finder. Id. at 1173.

      This Court has explained the SVP determination process as follows:

      After a person has been convicted of an offense listed in 42 Pa.C.S.
      § 9799.14, the trial court then orders an assessment to be done
      by the SOAB to help determine if that person should be classified
      as an SVP. An SVP is defined as a person who has been convicted
      of a sexually violent offense . . . and who [has] a mental
      abnormality or personality disorder that makes the person likely
      to engage in predatory sexually violent offenses. In order to show
      that the offender suffers from a mental abnormality or personality
      disorder, the evidence must show that the defendant suffers from
      a congenital or acquired condition that affects the emotional or
      volitional capacity of the person in a manner that predisposes that
      person to the commission of criminal sexual acts to a degree that
      makes the person a menace to the health and safety of other
      persons. Moreover, there must be a showing that the defendant’s
      conduct was predatory.             Furthermore, in reaching a
      determination, we must examine the driving force behind the
      commission of these acts, as well as looking at the offender’s
      propensity to reoffend, an opinion about which the
      Commonwealth’s expert is required to opine. However, the risk



                                      -6-
J-S08028-22


     of reoffending is but one factor to be considered when making an
     assessment; it is not an independent element.

     When performing an SVP assessment, a mental health
     professional must consider the following 15 factors: whether the
     instant offense involved multiple victims; whether the defendant
     exceeded the means necessary to achieve the offense; the nature
     of the sexual contact with the victim(s); the defendant’s
     relationship with the victim(s); the victim(s)’ age(s); whether the
     instant offense included a display of unusual cruelty by the
     defendant during the commission of the offense; the victim(s)’
     mental capacity(ies); the defendant’s prior criminal record;
     whether the defendant completed any prior sentence(s); whether
     the defendant participated in available programs for sexual
     offenders; the defendant’s age; the defendant’s use of illegal
     drugs; whether the defendant suffers from a mental illness,
     mental     disability,  or    mental     abnormality;    behavioral
     characteristics that contribute to the defendant’s conduct; and any
     other factor reasonably related to the defendant’s risk of
     reoffending. See 42 Pa.C.S. § 9799.24(b).

Commonwealth v. Hollingshead, 111 A.3d 186, 189-90 (Pa. Super. 2015)

(some citations omitted and formatting altered).

     Here, the trial court addressed Appellant’s SVP designation as follows:

     A [SVP] hearing was held immediately prior to sentencing on July
     22, 2021. Before the SVP hearing began, counsel for [Appellant]
     stipulated to the report of the [SOAB] member who conducted the
     assessment of [Appellant]. The report of the SOAB member
     determined that [Appellant] met the full criteria for pedophilic
     disorder which is considered to be a congenital and/or acquired
     condition and that this is a lifetime disorder. The report also
     determined that despite knowing the consequences of his actions
     for himself and his victims, [Appellant] engaged in illegal sexual
     behavior again and has not been able to manage his offending.
     He has a sexually, deviant pathway to offending and his pedophilic
     disorder will predispose him towards committing sexual offenses
     and his disorder will cause him to experience an internal drive
     towards sexual offending.        The board member found that
     [Appellant] did suffer from a mental abnormality/personality
     disorder as defined by Pennsylvania law.


                                    -7-
J-S08028-22


       With regard to predatory behavior, the report indicated that
       [Appellant] has not been able to manage his predatory behavior
       to date and has exhibited predatory behavior in his lifetime which
       continued with the current offense. [Appellant’s] behavior does
       meet the legal definition for predatory behavior.

       Finally, the board member concluded that [Appellant] did meet
       the criteria to be classified as a [SVP] under Pennsylvania law.
       Upon review of the extensive report prepared by the [SOAB]
       member, this court determined that the Commonwealth proved
       [Appellant] to be a [SVP] by clear and convincing evidence. That
       determination should be affirmed.

Trial Ct. Op. at 2-3 (citation omitted and formatting altered); see also SOAB

Report at 6-10.

       Based on our review of the record, and viewing the evidence in the light

most favorable to the Commonwealth, we agree with the trial court that the

SOAB report contains clear and convincing evidence that Appellant has mental

abnormalities and disorders that make him likely to engage in predatory

sexually violent offenses. See Hollingshead, 111 A.3d at 189-90; Morgan,

16 A.3d at 1168.         Therefore, we conclude Appellant’s challenge to the

sufficiency of the evidence supporting his designation as a SVP is frivolous and

no relief is due.

                                      Plea Issues

       Although not included in the statement of questions,5 Counsel’s

Anders/Santiago brief also identifies three potential issues concerning

____________________________________________


5 We note that although Counsel did not include these issues in the statement
of questions, it does not preclude review, as we would have nonetheless
addressed these issues when conducting our independent review of the
record. See Flowers, 113 A.3d at 1250.

                                           -8-
J-S08028-22



Appellant’s guilty plea.    Anders/Santiago Brief at 13-14.          Specifically,

Counsel discusses the trial court’s jurisdiction, the legality of Appellant’s

sentence, and the validity of Appellant’s plea. Id. We address each issue

separately.

      First, with respect to jurisdiction, Counsel notes that because there is

no dispute that the incident occurred in Luzerne County, the trial court had

jurisdiction over Appellant’s case. Id. at 13.

      A guilty plea “constitutes a waiver of jurisdiction over the person of the

defendant.”    Commonwealth v. Little, 314 A.2d 270, 272 (Pa. 1974).

However, subject matter jurisdiction cannot be waived.          Id. at 272-73. A

challenge to a court’s subject matter jurisdiction is a question of law and,

therefore, our standard of review is de novo. Commonwealth v. Jones, 929

A.2d 205, 211 (Pa. 2007). There are two requirements for subject matter

jurisdiction as it relates to criminal defendants: 1) the competency of the court

to hear the case; and 2) the provision of specific and formal notice to the

defendant of the crimes charged. Id. at 210 (citation omitted). “[A]ll courts

of common pleas have statewide subject matter jurisdiction in cases arising

under the Crimes Code[.]” Id. (citation omitted).

      Here, the Luzerne County Court of Common Pleas, Criminal Division,

was competent to hear Appellant’s case, which involved violations of the

Pennsylvania    Crimes     Code   occurring      in   Luzerne    County.     See

Commonwealth v. Kohler, 811 A.2d 1046, 1050 (Pa. Super. 2002) (holding

that a county court of common pleas has jurisdiction over offenses that take

                                      -9-
J-S08028-22



place within its borders). Further, the record reflects that Appellant received

specific and formal notice of the charges, including the allegation that they

occurred in Luzerne County, when the Commonwealth filed the criminal

complaint and criminal information. See Criminal Compl., 2/13/20; Criminal

Information, 5/22/20.     Therefore, the trial court had jurisdiction over

Appellant’s case, and Appellant is not entitled to relief on this claim.    See

Commonwealth v. Kohler, 811 A.2d at 1050.

      Counsel   also   discusses   the   legality   of   Appellant’s   sentence.

Anders/Santiago Brief at 13. Counsel concludes that Appellant’s sentence

is legal because none of the individual sentences exceed the seven-year

statutory maximum for a felony of the third degree. Id.

      “If no statutory authorization exists for a particular sentence, that

sentence is illegal and . . . . must be vacated.     Likewise, a sentence that

exceeds the statutory maximum is illegal.” Commonwealth v. Infante, 63

A.3d 358, 363 (Pa. Super. 2013) (citations omitted). Issues relating to the

legality of a sentence are questions of law, therefore, our standard of review

is de novo and our scope of review is plenary. Id. (citations omitted).

      Dissemination of child pornography and possession of child pornography

are both felonies of the third degree. 18 Pa.C.S. § 6312(d.1)(2)(i). Section

1103 of the Pennsylvania Crimes Code provides, in relevant part, “[i]n the

case of a felony of the third degree, for a term which shall be fixed by the

court at not more than seven years.” 18 Pa.C.S. § 1103(3).




                                    - 10 -
J-S08028-22



      Here, Appellant pled guilty to 350 counts each of dissemination of child

pornography and possession of child pornography.            See N.T. Plea Hr’g,

9/8/20, at 2-6. The trial court sentenced Appellant to seven hundred terms

of one to two years’ imprisonment, twelve of which were imposed

consecutively; the remainder of the convictions were imposed concurrently.

See N.T. Sentencing at 11-12. Appellant’s individual sentences do not exceed

the statutory maximum for either offense.        See 18 Pa.C.S. § 1103(3).

Therefore, Appellant is not entitled to relief on this claim. See Infante, 63

A.3d at 363.

      Finally, Counsel discusses the validity of Appellant’s guilty plea.

Anders/Santiago Brief at 13-14. Counsel notes that Appellant did not object

to his plea during the plea hearing, did not seek to withdraw his plea at

sentencing, and did not file a post-sentence motion to withdraw his plea. Id.

at 13. Therefore, Counsel concludes that Appellant has not preserved any

claims concerning the validity of his plea. Id. at 13-14.

      A guilty plea is valid if it is knowingly, voluntarily, and intelligently

entered. Commonwealth v. Pollard, 832 A.2d 517, 522 (Pa. Super. 2003).

To preserve a challenge to the validity of a plea, a defendant must either

object during the colloquy, or raise the issue at the plea hearing, sentencing

hearing, or in a post-sentence motion.       Commonwealth v. Monjaras-

Amaya, 163 A.3d 466, 468-69 (Pa. Super. 2017).

      Here, the record confirms that Appellant did not challenge his plea at

the plea hearing, at the sentencing hearing, or in a post-sentence motion.

                                    - 11 -
J-S08028-22



Therefore, we agree with Counsel’s assessment that Appellant’s claim is

waived. See id. Accordingly, this issue is frivolous, and no relief is due. See

Commonwealth v. Tukhi, 149 A.3d 881, 888 (Pa. Super. 2016) (stating that

“[a]n issue that is waived is frivolous” (citation omitted)).

      Based on our review of the record, we agree with Counsel’s assessment

that the issues discussed in the Anders/Santiago brief are frivolous.

Moreover, our independent review of the record does not reveal any

additional, non-frivolous issues preserved in this appeal. See Flowers, 113

A.3d at 1250. Accordingly, we grant Counsel’s petition to withdraw and affirm

the judgment of sentence.

      Judgment of sentence affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2022




                                     - 12 -